TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00655-CR



                                  Jontae Jaray Love, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 09-1354-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jontae Jaray Love seeks to appeal a judgment of conviction on four counts

of aggravated robbery. The trial court has certified that (1) this is a plea bargain case and Love has

no right of appeal, and (2) Love waived the right of appeal. The appeal is dismissed. See Tex. R.

App. P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: October 29, 2010

Do Not Publish